UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 Commission File Number: 333-106247 Remote Knowledge, Inc. (Exact name of small business issuer as specified in its charter) Delaware 74-1664837 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification number) 657 Briarpark Drive, Suite 100, Houston, Texas 77042 (Address of Principal Executive offices) (Zip Code) Issuer’s telephone number: (281) 599-4800 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R There were 16,146,692 shares of common stock, $.001 par value per share, outstanding as of June 30, 2007. Transitional Small Business Format (check one); Yes £ No R Table of Contents Remote
